ORDER

PER CURIAM.
Stefanie Olson appeals from the Labor and Industrial Relations Commission’s (Commission) decision finding that she was disqualified from unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s decision is supported by competent and substantial evidence. Section 288.210 RSMo 2006. An extended opinion would have no precedential value. We have, however, provided a memoran*67dum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).